DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over (Wang et al). (US 2015/0092311) in view of Masuda et al. (US 2014/0327424) and further in view of Inakagata (US 2012/0205985).

Re Claims 1, 4, 6, 7, 8, 10 and 11; Wang discloses an energy gateway, a household electrical appliance, direct current microgrid comprising: a direct current input terminal (bus coupled to C from 110) connected to a direct current output terminal of an external solar power generation device (124); and 
a first direct current output terminal (112) and a second direct current output terminal (bus coupled to 116) configured to supply power to an external direct current electrical load (114), wherein the first direct current output terminal (112) is directly connected to the direct current input terminal (110), and the second direct current output terminal (bus connected to 116) is connected to the direct current input terminal (110) via a direct current voltage transformation device (116). (Fig. 1)

Wang further discloses many devices within homes and offices, most notably computers and other electronic equipment, use DC power, and thus include power adapters that convert the AC power that is provided to the power outlet into the DC power required by the device. Other devices, such as lamps, are designed for AC power but could also be powered by DC power instead
wherein in a case that a withstand voltage of a direct current electrical appliance is in a voltage range of the first direct current output terminal of the energy gateway, the direct current electrical appliance is directly connected to the first direct current output terminal;(Par. 0011 indicates that when there isn’t undervoltage which is caused mostly by the load using more voltage, the load is directly connected to the DC bus) and 
wherein in a case that the withstand voltage of the direct current electrical appliance goes beyond the voltage range of the first direct current output terminal, the direct current electrical appliance is connected to the second direct current output terminal. (Par. 0011; The control circuit detects an undervoltage condition on the DC bus, and, in response to detecting the undervoltage condition, controls the DC/DC converter to limit a current that the DC supply provides to the DC bus.)
Wang does not disclose that the load is an electrical appliance and an inverter connected to the mains supply input terminal.
However Masuda disclose homes include AC and DC appliances coupled to a DC bus.

The combination of Wang in view of Masuda does not disclose an inverter connected to the mains supply input terminal.
However Inakagata discloses an inverter 103 coupled to the mains 106. 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled the inverter of Inakagata to the bus to Wang motivated by the desire to send excess power generated by the solar generation device to the grid in order to save cost. 

Re Claims 3, 12 and 14; Wang discloses further comprising: an alternating current output terminal (bus in between 120 and 122) configured to supply power to an external alternating current electrical appliance (122); and 
a second DC/AC inverter (120); wherein the direct current input terminal is connected to the alternating current output terminal via the second DC/AC inverter. (Fig. 1)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Masuda and further in view of further in view of Inakagata and  Bao et al. (US 2016/0329699)

Re Claims 5 and 15; Wang discloses wherein the household electrical appliance is a DC load loads.

However Bao discloses that it’s known to have coupled an outdoor compressor of to a variable frequency air conditioner to a DC bus.
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled the variable frequency air conditioner to the DC bus of Wang in order to provide power to the load. 

Response to Arguments

Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that regarding the rejection of claims 5 and 15; the examiner failed to clearly articulate any rejection.
However the examiner respectfully disagree, the examiner followed the proper format or a proper 103 steps when the rejection was written. Thus the examiner met and addressed the claimed limitation. 
Furthermore the applicant argues that the examiner dedicates less than one full page to agree the limitation of seven claims and simply describes what Wang, Masuda and Inakagata alleges, but failed to articulate how any of the cited portions teaches or suggest the claimed limitation.
However the examiner respectfully disagree. The office has not instructed or issued any guide lines on the regarding a number of pages an office action should be. Furthermore based on the 
It’s to be noted that the applicant again has not yet argued the merits of the rejection but rather arguing the format of the rejection. Nowhere has the applicant argued that the cited paragraph fails to address the claimed limitation. 
Applicant fails to distinguish between the prior art and the application based on a factual evidence how the combination failed to teach the claimed limitation. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Regarding claim 1, applicant argues that Wang fails to disclosed the amended limitation which recites selecting the direct current appliance to different direct current output terminals of the energy output terminals of the energy gateway depending on whether the withstand voltage of the direct current household electrical applicant is in a range of the direct current voltage outputted by the energy gateway.
However the examiner respectfully disagree. As indicated in the rejection above, the measure of voltage on the bus is used to determine when a different output terminal is to be selected. For example when excess voltage is required or when an undervoltage condition is determined, the DC/DC converter is selected for that particular load to supplement the excess voltage being drawn which balances the voltage on the bus. Thus a second direct current output terminal is selected. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
04/15/2021
Primary Examiner, Art Unit 2836